

	

		II

		Calendar No. 153

		109th CONGRESS

		1st Session

		S. 865

		[Report No. 109–99]

		IN THE SENATE OF THE UNITED STATES

		

			April 20, 2005

			Mr. Voinovich (for

			 himself, Mr. Inhofe, and

			 Mr. Carper) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		

			July 1, 2005

			Reported by Mr. Inhofe,

			 with an amendment

			Strike out all after the enacting clause and insert

			 the part printed in italic

		

		A BILL

		To amend the Atomic Energy Act of 1954 to

		  reauthorize the Price-Anderson provisions.

	

	

		1.Short titleThis Act may be cited as the

			 Price-Anderson Amendments Act of

			 2005.

		2.Extension of

			 indemnification authority

			(a)Indemnification

			 of nuclear regulatory commission licenseesSection 170c. of the

			 Atomic Energy Act of 1954 (42 U.S.C.

			 2210(c)) is amended—

				(1)in the subsection heading, by striking

			 Licenses and inserting

			 Licensees;

				(2)by striking December 1, 2003

			 and inserting December 1, 2025; and

				(3)by striking December 31,

			 2003 each place it appears and inserting December 31,

			 2025.

				3.ReportsSection 170p. of the

			 Atomic Energy Act of 1954 (42 U.S.C.

			 2210(p)) is amended by striking August 1, 1998 and inserting

			 August 1, 2025.

		4.Effective

			 dateThe amendments made by

			 this Act take effect on December 1, 2003.

		1.Short titleThis Act may be cited as the

			 Price-Anderson Amendments Act of

			 2005.

		2.Treatment of modular

			 reactorsSection 170 b. of the

			 Atomic Energy Act of 1954 (42 U.S.C. 2210(b)) is amended by adding at the end

			 the following:

			

				(5)(A)For purposes of this

				section only, the Commission shall consider a combination of facilities

				described in subparagraph (B) to be a single facility having a rated capacity

				of 100,000 electrical kilowatts or more.

					(B)A

				combination of facilities referred to in subparagraph (A) is 2 or more

				facilities located at a single site, each of which has a rated capacity of

				100,000 electrical kilowatts or more but not more than 300,000 electrical

				kilowatts, with a combined rated capacity of not more than 1,300,000 electrical

				kilowatts.

					.

		3.Extension of

			 indemnification authoritySection 170c. of the

			 Atomic Energy Act of 1954 (42 U.S.C.

			 2210(c)) is amended—

			(1)in the subsection heading, by striking

			 Licenses and inserting

			 Licensees; and

			(2)by striking December 31,

			 2003 each place it appears and inserting December 31,

			 2025.

			4.ReportsSection 170p. of the

			 Atomic Energy Act of 1954 (42 U.S.C.

			 2210(p)) is amended by striking August 1, 1998 and inserting

			 August 1, 2023.

		5.Maximum

			 assessmentSection 170 of the

			 Atomic Energy Act of 1954 (42 U.S.C. 2210) is amended—

			(1)in the second proviso of

			 the third sentence of subsection b.(1)—

				(A)by striking

			 $63,000,000 and inserting $95,800,000; and

				(B)by striking

			 $10,000,000 in any 1 year and inserting $15,000,000 in

			 any 1 year (subject to adjustment for inflation under subsection t.);

			 and

				(2)in subsection

			 t.(1)—

				(A)by inserting total

			 and annual after amount of the maximum;

				(B)by striking the

			 date of the enactment of the Price-Anderson Amendments Act of 1988 and

			 inserting August 1, 2004; and

				(C)in subparagraph (A), by

			 striking such date of enactment and inserting August 1,

			 2004.

				6.Effective

			 dateThe amendments made by

			 this Act take effect on the date of enactment of this Act.

		

	

		July 1, 2005

		Reported with an amendment

	

